                                           Case 3:20-cv-01569-SK Document 53 Filed 02/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KIRSTIN JOHNSON, et al.,                          Case No. 20-cv-01569-SK
                                   8                    Plaintiffs,
                                                                                           ORDER REGARDING
                                   9             v.                                        CERTIFICATIONS
                                  10     KIERSTIE BARR, et al.,
                                                                                           Regarding Docket No. 46
                                  11                    Defendants.

                                  12          On January 20, the Court Ordered all attorneys of record in this case to read the Guidelines
Northern District of California
 United States District Court




                                  13   for Professional Conduct (“Guidelines”) at https://www.cand.uscourts.gov/forms/guidelines-for-

                                  14   professional-conduct/ and to provide a certification to the Court by January 29, 2021 that they

                                  15   have read the Guidelines. Plaintiffs have two attorneys of record in this case. One attorney filed

                                  16   the certification late, on February 1, 2021, but the other did not file one. The Court ORDERS

                                  17   Gerald Blaine Singleton to read the Guidelines and provide a certification that he has done so by

                                  18   no later than February 8, 2021.

                                  19          IT IS SO ORDERED.

                                  20   Dated: February 2, 2021

                                  21                                                   ______________________________________
                                                                                       SALLIE KIM
                                  22                                                   United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
